Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,112,176 to Bailey in view of U.S. Patent Pub. No. 2015/0087737 to Srivastava et al.
As to claims 1-7 and 9-10, Bailey discloses a composite suitable for use in laminated and other surfacing that has excellent flexibility, resiliency, weatherability, and elastomeric qualities, wherein the composite comprises granulated/particulated vulcanized rubber (claim 7) that has coated on each particle a crosslinked binder derived from an solvent free polymeric isocyanate prepolymer (Abstract) that has an NCO content of 3.0 to 10.0% (3:41-53) and comprises the reaction product of diphenylene methane diisocyanate (3:67) and polyalkylene ether glycols (3:56) and a curative component that comprises water (Abstract).
	Bailey does not teach or render obvious the claimed polyol in combination with MDI.

At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polyisocyanate polyurethane of Bailey with the polyisocyanate polyurethane of Srivastava because of the improvement seen in wet tear strength (Abstract, Table 2), which would improve the artificial turf field of Bailey because the wet tear properties would be higher even after rain.
	As to claim 8, Bailey discloses a method for making artificial turf using the coated rubber infill discussed above wherein the coated infills are dispered between artificial turf filaments fixed to a backing (Figure 3, claim 12).
	As to claims 11-12, Bailey discloses only one type of isocyanate terminated prepolymer with an NCO content of 3-10% by weight is required to prepare the coating granules used in artificial turf.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763